DETAILED ACTION

Applicant’s amendment submitted on September 1, 2021 in response to the Office action (OA) mailed on June 3, 2021 9 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found in original claims 7 and 8.

In view of applicant’s amendment to claim 1, the objection to this claim is withdrawn.  Further, a new claim objection is made. 

In view of applicant’s amendment to claim 1, the 5 USC 103 rejection of claims 1, 3, and 4 as being unpatentable over Yamada, Masashi (WO 2016047289A1; US 20170297302A1 is relied upon English equivalent document) in view of Sakata, Hideyuki et al. (WO 2015190411 A1; US 20170096586 A1 to Sakata et al. is relied upon as English equivalent document) in view of Arata et al. (US 6558797B1), is withdrawn.  It is submitted that Yamada, Sakata, and Arata do not teach or suggest claimed adhesive resin film. 

In view of applicant’s amendment to claim 1, a new 35 USC 112(b) rejection is made. 


Election/Restrictions

The restriction requirement mailed on February 7, 2020 is withdrawn in view of applicant’s amendment to claim 1.  

Applicant’s amendment to claim 1 incorporates subject matter of withdrawn claims 7 and 8.  Claims 7-9 were withdrawn in response to the restriction requirement between the invention of Group I claims 1-4 drawn to an adhesive resin composition, Group II, claims 5-6 drawn to a method for bonding adherends, and Group III, claims 7-9 drawn to an adhesive resin film, mailed on February 7, 2020.  It is submitted that in the amendment filed on September 1, 2021, applicant has changed the scope of the claimed invention from an adhesive resin composition to an adhesive resin film.  Further, it is submitted that after an Office action, if applicant submits claims to an invention that is independent or distinction from the originally claimed then such claims can be treated as being directed to a non-elected invention under election by original presentation.  MPEP 821.03.  However, in the present application, applicant’s amendment to claim 1 helps advancing the prosecution.  Accordingly, the examiner is not treating claims 1, 3, and 4 as directed to a non-elected invention.  Based on this, the restriction requirement mailed on February 7, 2020 is withdrawn.  Moreover, previously withdrawn claim 9 is examined in the current OA.  



Claim Objections

Claims 1 and 9 are objected to because of the following informalities:  

As to claim 1 recitation “any one or both of said first adhesive layer and said second adhesive layer is(are) a layer containing an adhesive resin composition”, it is respectfully submitted that this recitation should be replaced with the following recitation to better characterized applicant’s invention:  “at least one of said first adhesive layer and said second adhesive layer contains an adhesive resin composition” 

Claim 9 should be written as following to better characterize applicant’s invention: “The adhesive resin film according to claim 1, wherein the at least one of said first adhesive layer and said second adhesive layer further contains a compound having an epoxy group or an oxazoline group, wherein said compound having an epoxy group or an oxazoline group is contained in an amount of 1 to 20% by mass with respect to said acid-modified polyolefin resin.”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, this claim recites “any one or both of said first surface layer and said second surface layer is(are) a laminate layer containing an acid-modified polyolefin resin”.  It is unclear as to what is meant by the recitation “laminate layer”. The specification does not provide any guidance as to what is meant by the recitation “laminate layer”.  

The aforementioned rejection can be overcome with the following amendment: replace the recitation “any one or both of said first surface layer and said second surface layer is(are) a laminate layer containing an acid-modified polyolefin resin” with the recitation “at least one of said first surface layer and said second surface layer contains an acid-modified polyolefin resin”.  
Response to Arguments

Applicant's arguments filed on September 1, 2021 have been fully considered but the argument are moot in view of the new grounds of rejection as set forth in the current OA. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  English translation of JP 1060401 is provided.  JP 1060401 discloses an adhesive composition for flexible printed circuit boards (0007). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 29, 2021